In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Casimer G. appeals, as limited by his brief, from so much of an order of the Family Court, Orange County (Bivona, J.), entered April 15, 1997, as directed him to “cooperate with the Orange County Youth Advocate Program and all services offered to him in connection with his return to the home.”
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and the third decretal paragraph of the order is stricken.
As conceded by the presentment agency, the third decretal *596paragraph of the order appealed from had the effect of extending the original order of placement. Since the order was issued after the period of original placement had expired and an extension was not timely sought, the Family Court lacked jurisdiction to extend the placement (see, Family Ct Act § 355.3; Matter of Wayne S., 193 AD2d 371, 373; People ex rel. Schinitsky v Cohen, 34 AD2d 1020, 1021). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.